Citation Nr: 0422969
Decision Date: 08/20/04	Archive Date: 10/04/04

DOCKET NO. 02-18 458                        DATE AUG 20 2004

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a low back disorder.

2. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right knee disorder.

3. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for degenerative arthritis.

REPRESENTATION

Appellant represented by: Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Waco, Texas, Department of Veterans Affairs , , (VA) Regional Office (RO), which denied the above claims.

The underlying issue of entitlement to service connection for a low back disorder; which is reopened herein below, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In a rating decision in April 1998, the RO denied reopening the previously denied claims of entitlement to service connection for low back, right knee, and left knee disorders. The veteran did not appeal.

2. Evidence received since the April 1998 RO decision bears directly and substantially upon the issue at hand, is neither duplicative or cumulative, and is so

-2


.significant that it must be considered in order to fairly decide the merits of the claim for service connection for allow back disorder.

3. Evidence received since the April 1998 RO decision does not bear directly and substantially upon the issues at hand, is either duplicative or cumulative, and is not so significant that it must be considered in order to fairly decide the merits of the claims for service connection for right knee and left knee disorders.

4. Degenerative arthritis was not incurred in or aggravated by the veteran's period of active service.

CONCLUSIONS OF LAW

1. The April J 998 RO decision which denied reopening the previously denied claims of entitlement to service connection for low back, right knee, and left knee disorders is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2. The evidence received since the April 1998 RO decision is new and material; thus, the requirements to reopen the claim of entitlement to service connection for a low back disorder have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3. The evidence received since the April 1998 RO decision is not new and material; thus, the requirements to reopen the claims of entitlement to service connection for right knee and left knee disorders have not been met. 38 U .S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4. The criteria for entitlement to service connection for degenerative arthritis have not been met. 38 U.S.C.A. §§ 1131,5107 (West 2002); 38 C.F.R. § 3.303 (2003).

- 3 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to notify and assist

VA has a duty to notify and assist the veteran in the development of facts pertinent to his claims. See Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). As the claim for service connection for a low back disorder is reopened, any defect with respect to VA's duty to notify and assist wjth respect to that claim is harmless.

Concerning VA's duty to notify the appellant, a VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 C.P.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. A notice, as required by 38 U.S.C. § 5103(a), must also be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

VA satisfied this duty by means of letters to the veteran from the RO dated in June 2001 (sent prior to the RO's initial adjudication of the claim) and March 2004. The RO notified the veteran of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him. He was also asked to submit evidence and/or information in his possession to the RO. 38 U.S.C.A. § 5103(a)(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The content and timing of these letters complied with the requirements of38 D.S.C.A. § 5103(a) and 38 C.P.R. § 3.159(b). In response to the March 2004 letter, the veteran responded that he had no further medical information.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

- 4


38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003). The RO obtained the veteran's service medical records and post-service private treatment records, as discussed below. There is no indication of any relevant records that the RO failed to obtain. As noted above, the veteran recently stated that he had no further medical information.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003). Here, the veteran has not been afforded VA examinations in conjunction with his claims. However, examination is not warranted with respect to the claims for service connection for right and left knee disorders, as the veteran has not submitted new and material evidence sufficient to reopen these claims. See 38 C.F.R. § 3.159(c)(4)(C)(iii). Similarly, VA examination concerning the claim for service connection for degenerative arthritis is not warranted because the evidentiary record does not contain competent evidence indicating that the claimed disability or symptoms may be associated with an established event, injury, or disease in service. See 38 C.F.R. § 3.159(c)(4)(C); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the requirements of the VCAA have been met by the RO to the extent possible. Having determined that the duty to notify and the duty to assist have been satisfied, the Board turns to an evaluation of the veteran's claims on the merits.

II. New and material evidence to reopen claims for service connection for low back, right knee, and left knee disorders

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

- 5 


In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247,253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for arthritis may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A new regulatory definition of new and material evidence became effective on August 29,2001. See 66 Fed. Reg  45620 (2001). However, those provisions are only applicable to claims filed on or after August 29, 2001. As the veteran's claims of new and material evidence predate August 2001, the new regulatory criteria are not applicable.

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented. 38 U.S.C.A. § 5108. New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001). For the limited purpose of determining whether to reopen a claim, the credibility of the evidence is to be presumed; however, this presumption no longer applies in the adjudication that follows reopening. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The service medical records show that in February 1983, the veteran complained of back pain after bending to pick up some boxes in the motor pool. The assessment was probable muscle strain. In March 1983, he complained of pain in the left upper

- 6



back after playing ball. The assessment was strained muscle. In January 1984, the veteran reported that he had 'fallen and injured his knee one and a half months ago. He complained of extremity pain. After service, VA examination of the right knee and low back in September 1985 was within normal limits.

By rating action dated in June 1986, the RO, in pertinent part, denied entitlement to service connection for low back and right knee disorders. The RO concluded that the two claimed disorders were acute and transitory and not shown on current examination. The veteran was notified of this decision and of his appellate rights by letter dated June 25, 1986. He did not appeal this decision; thus, it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

In January 1993, the veteran sought to reopen his claim. The additional evidence of record included VA outpatient treatment records dated from 1991 to 1993 showing a diagnosis of a degenerative meniscus of the right knee.

In a May 1993 rating decision, the RO concluded that although the additional evidence of record included an evaluation of the right knee, it was not considered material as it not relate the current treatment to the veteran's period of active service. The RO also denied service connection for a left knee disorder, as there was no medical evidence of record showing the presence of a left knee disorder. The veteran was notified of this decision and did not appeal; thus, it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

In December 1995, the veteran requested that his claim of entitlement to service connection for a left knee disorder be reopened. VA outpatient treatment records dated from July 1991 to February 1996 were obtained which showed left knee pain as early as May 1993, at which time the veteran stated that he fell and hurt his left knee. Radiology reports showed evidence of Pelligrini Steida of the medial collateral ligament in 1995. X-rays of the lumbar spine revealed minor degenerative changes in September 1993. X-rays of the right knee revealed calcification of the medical collateral ligament in March 1994.

- 7


By rating action dated in July 1996, the RO continued the prior denial of entitlement to service connection for a left knee disorder as there was no evidence of a current left knee disorder that was related to the veteran's period of active service.

In January 1998, the veteran requested that his claims of entitlement to service connection for a back disorder and left and right knee disorders be reopened. In support of his claim, VA outpatient treatment records dated from 1996 to 1998 were obtained, which showed intermittent treatment for the claimed disorders, i.e., patellofemoral pain, degenerative disc disease of the lumbar spine, pelligrini steida calcification of the knees, and chondromalacia..

By rating action dated in April 1998, the RO concluded that these records showed evidence of treatment many years following service, but did not relate the current disabilities to the veteran's period of active service. The veteran was notified of this decision by letter dated April 27, 1998, and did not appeal; thus, it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

In March 1999, the veteran underwent VA examinations for his service-connected right hand and headache disorders and scars. He was again examined for evaluation of his headaches in April 2001.

In April 2001, the veteran requested that his claims of entitlement to service connection for back, left knee, and right knee disorders be reopened. In support of his claim, VA outpatient treatment records dated in May 2001 were obtained which showed that he underwent a left knee arthroscopy for a torn anterior horn of the lateral meniscus.

In a July 2002 statement, the veteran's former NCOIC stated that he recalled the veteran having fallen in 1984 after becoming tangled with another serviceman and injuring his knee. He also recalled that he had been treated at the troop clinic at Fort Bliss and had surgery on his knee prior to his discharge.

Private treatment records dated from 1994 to 1999 show treatment for hypertension.

- 8 


In September 2003, the veteran testified at a personal hearing at the RO. He asserted that he hurt his back while picking up motors and generators during his period of active service in Germany. He added that he injured both knees during physical training and when lifting missiles and motors while stationed at Fort Bliss. He also noted that the July 2002 lay statement was incorrect in that while he had injured his knees during service, he had not had surgery until after service.

In December 2003, a VA doctor stated that the veteran had osteoarthritis of the spine with a cervical disc bulge and lumbar spine with a history of back strain that is service connected and that the osteoarthritis of the spine was obviously due to trauma at the time of the back strain.

The Board finds that new and material evidence has been submitted to reopen the claim for service connection for a low back disorder. The December 2003 VA examiner's opinion that the veteran has osteoarthritis due to trauma at the time of his back strain is clearly new in that it was not previously of record. Moreover, it is material, in that it directly and substantially upon the specific matter under consideration, i.e., a relationship to active service, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim. Accordingly, the claim for service connection for a low back disorder is reopened.

However, new and material evidence has not been submitted to reopen the claims of entitlement to service connection for left and right knee disorders. The veteran's contentions that he has knee disorders that had their onset during or is related to active service are not new. His statements are essentially a repetition of his previous assertions that were before the RO in 1998, and are basically cumulative and not new. See Paller v. Principi, 3 Vet. App. 535, 538 (1992) (distinguishing corroborative evidence from cumulative evidence). Moreover, the lay statements concerning the onset of any such condition are not competent. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

- 9 


The statement from the veteran's former Neale is also cumulative, as there was evidence before the RO in 1998 showing that the veteran sustained a knee injury during service in 1984, as demonstrated in the service medical records. The contention that the veteran had in-service knee surgery is inherently false, as the veteran himself denied this during his personal hearing. Therefore, the lay statement is cumulative and not material.

The new medical records showing diagnoses of knee disorders many years after, service are cumulative. There was medical evidence before the RO in 1998 showing that the veteran suffered from right and left knee disorders.

Nor do the medical records in any way provide a medical linkage of any current knee disorder with the veteran's active service. There is no medical evidence indicating that the veteran has any knee disorder related to any in-service disease or injury. Accordingly, even if new, the Board finds that these records are not so significant that they must be considered in order to fairly decide the merits of the claims.

Medical records that do not mention a knee disorder, even if new, are not material. This evidence is not so significant that it must be considered in order to fairly decide the merits of the claims. The fact that the veteran is presently or was impaired due to other medical problems is not a matter in dispute.

Accordingly, the Board finds that the evidence received subsequent to April 1998 is not new and material and does not serve to reopen the veteran's claims for service connection for right and left knee disorders. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).

III. Service connection for degenerative arthritis

The veteran maintains that he had arthritis as a result of running and jumping in heavy boots and excessive walking during service, as well as working in the rain, snow, and cold weather. Any arthritis of the back and knees is encompassed by the

- 10 


above claims based upon the submission of new and material evidence. The veteran is already service connected for residuals of a fractured right thumb and an injury to the right little finger. Accordingly, the Board herein limits its discussion to other joints.

The veteran's service medical records reveal no evidence of degenerative arthritis. Subsequent to service, the September 1985 VA examination report is negative for a diagnosis of or symptoms associated with degenerative arthritis. VA outpatient treatment records dated March and May 1994 show osteoarthritic changes and posttraumatic changes present involving the fifth metacarpal joint of the left hand. It was noted that the veteran underwent surgery of the left small finger in 1987 as a result of infection.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the veteran's claim of entitlement to service connection for degenerative arthritis. The service medical records that included a complete review of systems at separation are negative for any complaints or findings of any related disorder.

Although the March 1994 VA medical record shows osteoarthritic changes and post-traumatic changes present involving the fifth metacarpal joint of the left hand, this disability is first demonstrated 10 years following separation from service. The veteran's service medical records are negative for any reports of arthritis or trauma to the left hand. The lack of any complaints of or documented treatment for an injury to the left hand during service and for several years after his separation from service, as well as the normal findings upon separation, preponderate against the claim.

The Board has considered the statements and testimony provided by the veteran. Unfortunately, any contentions by the veteran that he has current degenerative arthritis that is somehow related to his active service are not competent. There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation. See Espiritu, 2 Vet. App. at 494.

- 11 


For the reasons and bases provided above, the evidence in this case preponderates against the claim for service connection for degenerative arthritis. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations. See 38U.S.C.A. §5107 (West 2002).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened. The appeal is granted to this extent only.

New and material evidence having not been submitted, the claims of entitlement to service connection for right knee and left knee disorders is not reopened.

Entitlement to service connection for degenerative arthritis is denied.

REMAND

A remand is required for compliance with VA's duty to assist. This is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.

As indicated above, the service medical records show that the veteran was treated on two occasions for muscle strain of the back. A VA examiner in December 2003 stated that the veteran had osteoarthritis of the spine due to trauma at the time of the back strain. As such, VA examination and a medical opinion is warranted. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED to the RO for the following actions:

- 12 


1. Schedule the veteran for a VA orthopedic examination. 'The claims file must be made available to and reviewed by the examiner prior and pursuant to conduction of the examination. The examiner must annotate the examination report that the claims file was in fact reviewed in conjunction with the examination. All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is asked to provide an opinion as to the diagnosis, date of onset, and etiology of any current low back disorder. The examiner should state whether it is at least as likely as not that any currently diagnosed low back disorder had its onset during active service or is related to any in-service disease or injury, i.e., the findings of muscle strain during service.

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

2. Review the claims folder and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required by the VCAA. If further action is required, undertake it before further claim adjudication.

3. Readjudicate the veteran's claim for service connection for a low back disorder. If the benefit sought on appeal remains denied, provide the veteran with a Supplemental Statement of the Case (SSOC). An

- 13 


appropriate period of time should be allowed for response.

Thereafter, the case is to be returned to the Board, following applicable appellate procedure. The veteran need take no action until he is so informed. The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this remand are to obtain additional information and comply with all due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

- 14 




